Citation Nr: 0607899	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  00-24 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to higher initial evaluations for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
from September 3, 1999, and as 70 percent disabling from 
February 27, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO granted service connection for 
PTSD and awarded a 30 percent rating from September 3, 1999.  

In October 2002, the Board granted the veteran's claim for a 
higher initial rating and awarded a 50 percent rating.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2003, the parties filed a Joint Motion for Remand and 
requested a stay of proceedings pending a ruling on the Joint 
Motion.  An October 2003 Order of the Court granted the Joint 
Motion and vacated the Board's decision that denied an 
evaluation in excess of 50 percent.  The issue on appeal was 
remanded for readjudication.  

The Board remanded the case to the RO in May 2004.  The RO 
was directed to obtain any outstanding medical records 
identified by the veteran and to schedule the veteran for a 
VA psychiatric examination.  The case is again before the 
Board for appellate review.  (When the Board remanded the 
case in May 2004, it was unaware that the RO had taken action 
in January 2004 to award a 70 percent rating, effective from 
February 27, 2003.  Given this action by the RO, the Board 
has set forth the issue as stated on the title page above.)


FINDINGS OF FACT

1.  From September 3, 1999, to February 27, 2003, the 
veteran's PTSD was manifested by no more occupational and 
social impairment than that which caused reduced reliability 
and productivity.

2.  From February 27, 2003, the veteran's PTSD has been 
manifested by no more occupational and social impairment than 
that which caused deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD for the period from September 3, 1999, to February 27, 
2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a rating in excess of 70 percent for 
PTSD from February 27, 2003, have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Associated with the claims file are VA outpatient treatment 
reports dated from January 1998 to February 2000.  In January 
1998 the veteran was noted to be on time for his appointment, 
neat, pleasant and focused.  He denied suicidal or homicidal 
ideations.  He reported that he took medication when needed.  
He was noted to have been laid off from a factory job and 
looking for employment.  The veteran was seen in August 1999.  
He reported stress associated with a legal battle with an 
electric company.  He reported feeling anxious and angry.  He 
also reported loss of appetite and difficulty sleeping.  The 
examiner said the veteran was tense and frustrated that he 
had to tell his history to a new staff member.  The veteran 
was noted to be alert, oriented in four spheres, and recent 
and remote memory was grossly intact.  His speech was normal 
for tone, rate and volume.  The veteran described his mood as 
"worn out" and he was noted to have both an angry and 
blunted affect.  He had fair eye contact and his form of 
thought was normal, logical and goal oriented.  The veteran 
denied hallucinations and no delusional or psychotic thinking 
was noted.  He firmly denied suicidal or homicidal ideations, 
plans, or intentions.  He admitted to drinking twelve to 
eighteen beers per week.  The veteran was seen later in 
August 1999 to discuss a plan to assist him in order to 
achieve his highest level of functioning.  In January 2000 
the veteran reported an increase in PTSD symptoms such as 
anger, startle reflex, nightmares, dreams, irritability, and 
a desire to use alcohol to address the symptoms.  Later in 
January 2000, the veteran reported that his sleep 
difficulties were related to his stress with a court case.  
He affect was anxious and appropriate.  He admitted 
depression associated with his court case.  He denied 
suicidal or homicidal ideation, plan, or intent.  His mood 
was congruent and his speech was within normal limits.  He 
admitted problems with his work situation.  He was assigned a 
global assessment of functioning (GAF) score of 51.  The 
veteran underwent a psychological consultation later in 
January 2000.  He was noted to be alert, oriented, and 
cooperative.  He was noted to be agitated and angry when 
discussing legal issues related to a court case in which he 
was involved.  He reported being involved in heavy combat in 
Vietnam.  He reported having dreams, nightmares and intrusive 
thoughts upon returning from Vietnam.  He reported being shot 
in the knee while in Vietnam and having killed an enemy.  He 
reported that he had trouble sleeping and was easily 
startled.  He said he worried about losing his temper and 
hurting someone.  But he noted that he was able to maintain 
close relationships and that he retained his ability to love 
and did not push other people away.  He also reported that he 
was able to talk about his war experiences and no longer 
avoided the topic of Vietnam.  He reported that his legal 
troubles reactivated his memories and feelings from his 
Vietnam experience.  He was administered the Mississippi 
Scale for Combat-Related Post-Traumatic Stress Disorder.  He 
scored 115 and the cutoff was noted to be 107 which the 
examiner said suggested a moderate to high level of PTSD.  
The Minnesota Multiphasic Personality Inventory-II (MMPI2) 
suggested the presence of PTSD and also suggested that the 
veteran might be suspicious, hostile, and overly sensitive.  
The examiner said that patients with similar profiles are 
generally described as guarded, argumentative, and prone to 
blame others.  

The veteran was afforded a VA psychiatric examination in 
February 2000.  The veteran reported that he saw extensive 
combat while serving in Vietnam.  He was awarded a Bronze 
Star and a Purple Heart.  The veteran reported that he had 
been married for twenty-seven years and had four children and 
sixteen grandchildren.  He was noted to be casually dressed.  
The examiner reported that the veteran was cooperative and 
pleasant.  Content of thought revealed no auditory or visual 
hallucinations and no delusions were elicited.  He denied any 
suicidal or homicidal ideation, intent, or plan.  He had fair 
hygiene.  He was oriented in three spheres.  The examiner 
reported that the veteran's recent and remote memory were 
grossly intact.  The veteran denied any obsessive or 
ritualistic behavior that interfered with his routine 
activities.  The veteran did report his mood as anxious and 
depressed and he reported obsessions regarding a law suit in 
which he was involved.  The examiner noted that the veteran's 
speech was loud with an increased rate when he discussed the 
lawsuit.  The veteran reported occasional panic attacks and 
occasional difficulty falling asleep.  He denied any impaired 
impulse control.  The examiner diagnosed the veteran with 
post-traumatic stress disorder, major depression, and 
generalized anxiety disorder and assigned a GAF score of 50.  
The examiner noted that the veteran endorsed symptoms of 
reexperiencing, as well as avoidance and increased arousal 
symptoms.

Based on these findings, the veteran's PTSD was service 
connected by the RO, evaluated as 30 percent disabling, by a 
rating decision dated in February 2000, effective September 
3, 1999, the date of the original claim.  

Also associated with the claims file was a discharge summary 
from VA indicating the veteran was hospitalized from August 
18, 2000 to August 29, 2000, after he reported thoughts of 
harming himself or others over an ongoing eleven year legal 
battle with the electric company.  He was noted to have been 
admitted in November 1996 with a diagnosis of adjustment 
disorder with mixed emotional features.  He presented with 
pressured rapid speech.  He was irritable at times.  He 
stated that his thoughts were racing.  He reported sleeping 
for two hours per night the past two weeks.  He was noted to 
be pacing and rubbing his head.  The veteran reported that 
his mood was very angry.  He denied delusions or 
hallucinations.  He reported being treated for PTSD in the 
past but noted that his current problems with the electric 
company superseded any past PTSD problems.  He reported 
anxiety in the past but denied depression.  He reported 
drinking two six-packs of beer per sitting four to five times 
per week.  He denied a history of withdrawal, abuse, tremors, 
or seizures.  He was medicated and during his clinical course 
he was noted to slow down and his thoughts did not race as 
much.  The veteran was noted to have become anxious upon 
learning he would be discharged.  He said he worried he would 
hurt other people but he could never provide any plan for 
hurting others.  He denied any thoughts of self-harm 
whatsoever.  He reported feeling less depressed than when he 
arrived.  He continued to have problems with insomnia and 
PTSD symptoms.  He was noted to have a positive response to 
treatment.  At discharge, he was still anxious about his 
legal situation but his overall appetite, sleep, 
concentration, and mood were at baseline.  He denied suicidal 
or homicidal ideation, intent, or plan at the time of 
discharge.  He was noted to have a GAF score of 25 upon 
admission and 70 on discharge.  

Following his discharge the veteran was seen at VA in 
November 2000.  He discussed depression and anxiety related 
to his stressor with his legal situation.  He said he was 
more relaxed and was able to discuss his legal situation 
without getting upset or depressed.  He denied any stressor 
at home or with family.  He reported that his medications 
were helpful for his depression, anxiety, and angry 
outbursts.  He affect was noted to be appropriate and he had 
good eye contact.  His thoughts were goal directed.  He 
admitted frequent thoughts about Vietnam.  He denied suicidal 
or homicidal ideations, plan, or intent.  His mood was noted 
to be congruent and he denied mood swings.  He was assigned a 
GAF score of 50.  In December 2000 the veteran reported that 
he thought he was unable to work.  He requested a change in 
medications.  In March 2001 and July 2001 the veteran 
reported increasing thoughts of his Vietnam experience.  His 
affect was appropriate and he maintained good eye contact.  
His thoughts were goal directed and he said he was less 
depressed and anxious.  He denied suicidal and homicidal 
ideation, plan, or intent.  His mood was noted to be 
congruent.  He was assigned a GAF score of 41.  In November 
2001 the examiner noted that the veteran's PTSD symptoms were 
not dealt with in the session.  The veteran expressed 
continuing anger over his legal situation.  

In February 2003, the veteran reported increasing thoughts of 
his Vietnam experience.  He reported increased anxiety and 
PTSD symptoms including nervousness and depression.  He 
reported that his medications were helpful in dealing with 
his depression and anxiety but he noted that he had run out 
of medications and became more depressed.  His affect was 
appropriate and he maintained good eye contact.  His thoughts 
were goal directed and he denied suicidal and homicidal 
ideation, plan or intent.  His mood was congruent and he 
denied mood swings and angry outbursts.  He was assigned a 
GAF score of 41.  The veteran was also seen in August 2003.  
He reported that his depression was stable with medication 
and that he needed medication when he had anxiety or 
nightmares about Vietnam.  He said his medications were 
helpful in preventing him from getting more depressed.  His 
affect was appropriate and he maintained good eye contact.  
His thoughts were goal directed and he denied suicidal and 
homicidal ideation, plan or intent.  His mood was congruent 
and he denied mood swings and angry outbursts.  He was 
assigned a GAF of 41.

The RO issued a rating decision dated in January 2004 and 
increased the 50 percent rating to 70 percent effective 
February 27, 2003, the date of treatment at a VA medical 
facility.

The veteran was afforded a VA examination in April 2005.  The 
veteran reported nightmares which had worsened in the last 
year and a half since the Iraq war.  He said he woke up 
feeling like he was back in Vietnam, afraid, and ready to 
kill someone as if the war were still going on.  He said he 
had flashbacks.  He also reported hypervigilance.  He said he 
was more anxious and on edge and that his medications were 
only mildly helpful.  He reported a depressed mood and said 
he was socially isolated.  He said he avoided people because 
of his severe irritability.  He said he was afraid that when 
he was around others he might be triggered to harm someone.  
He said he was never free of PTSD symptoms and lived with 
them on a daily basis.  The examiner noted that the veteran 
continued to take medications that were only modestly 
effective and despite medication and therapy the veteran's 
symptoms had exacerbated and his psychosocial functioning had 
declined.  The veteran reported significant difficulty 
interacting with others.  He said his irritability had caused 
issues with close family members.  He said his anger and 
frustration over the Iraq war made it difficult to control 
his behavior.  He said he was easily triggered by the news.  
He said he had very few friends and that he kept people away 
because of his behavior.  He reported worsening nightmares 
with the war.  He said he avoided triggers which kept him at 
home most of the time.  He said his wife did all the errands 
and interactions with others.  He reported being unable to 
work.  The veteran said his extreme anxiety made 
concentration extremely difficult.  Insomnia also 
significantly affected his ability to focus and concentrate.  
He reported being married for thirty-three years.  He said he 
was emotionally numb and removed from his wife.  He said his 
anger, irritability, and lack of interactions had 
significantly affected his relationship with his wife and 
children.  He reported that his degree and quality of social 
relationships was poor and that he had no close friends and 
did not trust others.  He was noted to have a sense of a 
foreshortened future.  He said he did not interact socially.  
He said he had no leisure pursuits.  He had no history of 
assaultiveness, suicide attempts, or substance abuse.  The 
examiner reported that the veteran was clean and cooperative.  
His affect was appropriate and his mood was anxious and 
depressed.  He was oriented to person, place and time.  His 
thought process was logical and his thought content was 
unremarkable.  He did not display any delusions.  His 
judgement was noted to be intact and he was noted to be of 
average intelligence.  He did not display inappropriate 
behavior.  He did have panic attacks, sleep impairment, and 
impulsivity.  He denied suicidal or homicidal ideation, plan, 
or intent.  He was able to maintain personal hygiene but he 
reported problems with activities of daily living.  His 
remote and recent memory and immediate recall were all noted 
to be normal.  He had exaggerated startle response.  He was 
assigned a GAF score of 35.  The examiner said that the 
veteran's PTSD symptoms had increased since his last 
examination.  She noted that the war in Iraq triggered his 
symptoms, his nightmares had worsened leading to insomnia, 
and his irritability and depressed mood were worse.  She said 
he had also become more socially isolated.  She concluded 
that he has shown significant deterioration as far as 
psychosocial functioning was concerned.  She said that his 
symptoms have led to his inability to be gainfully employed.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The veteran's claim for a higher evaluation for his PTSD is 
an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2005).  Under Diagnostic Code 9411, a 30 
percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation is warranted 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is assignable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A GAF score of 31-40 contemplates some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  
Ibid.  

For the period prior to February 27, 2003, the Board finds 
that, in light of the medical evidence of record, as 
discussed above, an award higher than the 50 percent 
evaluation already awarded is not warranted.  The Board notes 
that the medical evidence shows that the veteran's 
symptomatology, as evidenced by the findings of the VA 
treatment records dated from January 1998 to November 2001, 
and the February 2000 VA psychiatric examination, clearly 
fell in the range between the criteria for a 30 percent 
rating and a 50 percent rating.  

Regarding the application of the pertinent criteria, there is 
evidence of some occupational impairment.  He reported 
problems with his work situation because he was irritable.  
There is evidence of some social impairment.  However, the 
veteran reported that he maintained close relationships and 
that he retained his ability to love and did not push others 
away.  All the evidence points to a veteran who is generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation.  He exhibited a depressed and 
anxious mood, but he attributed that to a legal issue he was 
dealing with for many years.  Even so, his depression did not 
cause symptoms greater than those typical of the 50 percent 
rating.  There was evidence of some sleep loss and some panic 
attacks, but no evidence of memory loss.  Even the frequency 
of panic attacks did not rise to the 70 percent level of 
near-continuous problems.  

Regarding application of the 50 percent criteria, while the 
veteran exhibited some social and occupational impairment, 
there is no indication that the veteran had difficulty in 
establishing and maintaining social relationships.  The 
veteran denied any obsessive or ritualistic behavior that 
interfered with his routine activities.  There is no evidence 
that the veteran had stereotyped speech, difficulty in 
understanding complex commands, had impairment of short- or 
long-term memory, impaired judgment, or impaired abstract 
thinking.  He reported only occasional panic attacks.  There 
is no evidence of disturbances of motivation in the 
occupational or social arena.  

The Board notes that the veteran's GAF score ranged from 25 
to 70 based on the evidence dated during the time period in 
question.  The Board notes that a GAF score of 25 was 
assigned when the veteran was admitted to VA in August 2000.  
Upon his discharge eleven days later, his GAF was noted to be 
70.  At all other times his GAF was between 41 and 51, 
indicative of moderate to serious symptoms.  While GAF scores 
are not, in and of themselves, the dispositive element in 
rating a disability, they are persuasive evidence when used 
in association with detailed evaluations.  Similarly, after 
being administered the Mississippi Scale for Combat-Related 
PTSD the veteran was noted to have scored a 115 which the 
examiner said indicated a moderate to high level of PTSD.  In 
this case the 50 percent rating contemplates GAF scores 
between 41 and 51 and a moderate to high level of PTSD.  
Since, as noted, for the period prior to February 27, 2003, 
the evidence did not warrant greater than the 50 percent 
disability awarded, a higher evaluation is not warranted.  

A 70 percent award for the period is not warranted because 
there is no evidence that there was functional and social 
impairment with deficiencies in most areas.  There is no 
evidence of suicidal ideations, obsessional rituals which 
interfered with routine activities; no intermittently 
illogical, obscure, or irrelevant speech; no near-continuous 
panic or PTSD-related depression affecting the ability to 
function independently, appropriately, and effectively.  
While the veteran did report some instances of irritability, 
there are no reports of periods of violence, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  The veteran has been described as having fair to 
good hygiene.  The veteran indicated that he maintained 
loving and close relationships with his family during the 
time period in question.  It bears repeating that the 
criteria for the award of a 70 percent rating requires 
evidence that there is occupational and social impairment 
with deficiencies in most areas.  In sum, the Board finds 
that the criteria for a rating higher than the assigned 50 
percent disability rating for the period prior to February 
27, 2003 is not warranted. 

Turning to the period beginning February 27, 2003, the Board 
finds that a rating higher than the 70 percent awarded is not 
warranted.  The medical evidence of record shows that, 
between February 2003 until his VA examination in April 2005, 
the veteran's mood was congruent, he denied mood swings, his 
affect was appropriate, he denied suicidal and homicidal 
ideation, plan or intent, and he maintained eye contact.  He 
reported that his depression was stable with medication and 
that he needed medication when he had anxiety or nightmares 
related to Vietnam.  His GAF score was noted to be 41.  It is 
the Board's finding that the objective medical evidence 
simply does not support the award of greater than a 70 
percent evaluation during that time period.

The latest VA psychiatric examination in April 2005 showed 
that the veteran has deficiencies in most areas such as work, 
school, family relations and mood.  The evidence shows that 
the veteran has significant deterioration in the areas of 
family and social relations.  There was no still no evidence 
of suicidal or homicidal ideations or obsessional rituals 
which interfered with routine activities; no intermittently 
illogical, obscure, or irrelevant speech; and no near-
continuous panic or PTSD-related depression affecting the 
ability to function independently, appropriately, and 
effectively.  The veteran reported irritability but there are 
no reports of periods of violence, spatial disorientation, or 
neglect of personal appearance and hygiene.  The veteran was 
noted to be unable to work due to severity of symptoms.  He 
has become more socially isolated and the examiner said he 
has shown significant deterioration as far as psychosocial 
functioning was concerned.  He was assigned a GAF score of 35 
which is contemplated by the current disability rating.  The 
Board again points out that the criteria for the award of a 
70 percent rating requires evidence that there is functional 
and social impairment with deficiencies in most areas.

A higher, 100 percent, rating for PTSD requires total 
occupational and social impairment.  For the reasons already 
enunciated, the veteran's disability is not total.  The 
criteria of persistent delusions, gross impairment in thought 
or communication, grossly inappropriate behavior, persistent 
danger of hurting someone, inability to perform daily living 
activities, disorientation to time or place, or memory loss 
for names of close relatives, own name, etc., have not been 
shown.  Despite the low GAF score, absent the presentation of 
these sort of symptoms, a 100 percent rating is not 
warranted.  Thus, the Board finds that the veteran's 
disability picture more nearly approximates the criteria 
required for the 70 percent currently assigned. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in the veteran's pursuit of a 
higher evaluation for his service-connected PTSD, in 
correspondence dated in November 2004.  (Although the notice 
required by the VCAA was not provided until after the RO's 
first adjudication of the appellant's claim for a higher 
evaluation, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, while notice was not provided as to 
the effective dates awarded for the 50 and 70 percent 
ratings, see Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006), such issues have not been made the 
subject of an appeal before the Board.  Consequently, the 
Board finds no reason to require re-adjudication to satisfy 
this notice requirement of the VCAA.)

Specifically regarding VA's duty to notify, the November 2004 
notification to the veteran apprised him that, in order to be 
awarded a higher evaluation, the evidence must show that his 
disability has gotten worse.  The RO also apprised the 
veteran of what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO also 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations, which put the veteran on notice of what was 
specifically required to substantiate his claim.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA medical records, and 
secured examinations during the pendency of his claim in 
order to ascertain the severity of his disability.  VA has no 
duty to inform or assist that was unmet.


ORDER

Award of an evaluation higher than 50 percent for the 
veteran's service-connected PTSD for the period prior to 
February 27, 2003, is denied.  

Award of an evaluation higher than 70 percent for the 
veteran's service-connected PTSD for the period beginning 
February 27, 2003, is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


